Upon his plea of guilty, appellant was assessed the penalty of death, for the murder of his wife. *Page 256 
The killing, as shown by the testimony of eye-witnesses, and by appellant's written confession, was wilful, wanton, and without justification or excuse. It was the jury's province to assess the penalty.
No bills of exception were reserved.
All matters of procedure appear regular.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.